UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 Commission file number: 333-168527 PROGAMING PLATFORMS CORP. (Exact Name Of Registrant As Specified In Its Charter) Delaware 68-0080601 (State of Incorporation) (I.R.S. Employer Identification No.) 60 Mazeh Street, Suite 12, Tel Aviv, Israel (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: +(972) 54-222-9702 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer(as defined in Rule12b-2 of the Exchange Act)or a smaller reporting Company. Large accelerated filer¨ Accelerated filer¨ Non-Accelerated filer¨ Smaller reporting Companyx On June 30, 2013, the Registrant had 52,197,055 shares of common stock outstanding. TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS - UNAUDITED. 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS. 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 15 ITEM 4. CONTROLS AND PROCEDURES. 15 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. 16 ITEM 1A. RISK FACTORS. 16 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 16 ITEM 3. DEFAULT UPON SENIOR SECURITIES. 16 ITEM 4. MINE SAFTY DISCLOSURE. 16 ITEM 5. OTHER INFORMATION. 16 ITEM 6. EXHIBITS. 16 ITEM 1. FINANCIAL STATEMENTS PART I - FINANCIAL INFORMATION PROGAMING PLATFORMS CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS As of June 30, 2013 and December 31, 2012 June 30, 2013 December 31, 2012 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash 42 Investments in trading securities Total current assets Property and Equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Related parties payable Convertible notes payable, net of discount Deferred revenues Total current liabilities Long-term deferred revenues Total Liabilities 110,624 137,535 Stockholders' equity (deficit) Common stock, par value $.0001 per share, 500,000,000 shares authorized; 52,197,055 shares issued and outstanding at June 30 2013 and December 31, 2012 Stock subscription receivable ) ) Additional paid in capital (Deficit) accumulated during the development stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. 3 PROGAMING PLATFORMS CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS For the three and six months ended June 30, 2013 and 2012 and for the period from inception (May 26, 2010) to June 30, 2013 (UNAUDITED) For the three months ended For the six months ended Period from May 26, 2010 (Date of Inception) June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 to June 30, 2013 Revenues $ Expenses: Research and development - - - ) ) Marketing and selling ) - ) - ) General and administrative ) Total operating expenses ) (Loss) from operations ) Interest expense ) - ) - ) Amortization of debt discount ) - ) - ) Realized loss on trading securities ) - ) - ) Unrealized loss on trading securities ) - ) - ) Other income/ (expense) Net (loss) $ ) $ ) $ ) $ ) $ ) (Loss) per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements. 4 PROGAMING PLATFORMS CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS For the three and six months ended June 30, 2013 and 2012 and for the period from inception (May 26, 2010) to June 30, 2013 (UNAUDITED) For the six month ended From May 26, 2010, June 30, 2013 June 30, 2012 to June 30, 2013 Operating Activities: Net (loss) $ ) $ ) $ ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: g g Realized loss in trading securities Unrealized loss in trading securities - Depreciation expenses Amortization of debt discount - Shares issued for services - Changes in net assets and liabilities: Decrease (increase) in prepaid expenses - ) ) Increase (decrease) in accounts payable and other current liabilities ) ) Increase in related parties payable ) Investments in trading securities Increase (Decrease) in deferred revenue ) ) Contribution of services from shareholder - - Other assets Net cash (used) in operating activities ) ) ) Investing activities: Sale of trading securities - Purchases of Property and Equipment - - ) Net cash (used in) investing activities - Financing activities: Issuance of convertible note - Proceeds from issuance of shares (net of issuance expenses) - - Net cash provided by financing activities - (Decrease) increase in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $
